Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2016

                           No. 04-15-00723-CR and 04-15-00724-CR

                                        David ZAVALA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                      Trial Court No. 14-1729-CR-A and 14-1730-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
        On June 13, 2016, appellant filed a motion to consolidate appeals 04-15-00723-CR and
04-15-00724-CR. Appellant served the State with a copy of the motion, and the State has not
objected. The court has examined the clerk’s records in these cases and is of the opinion that, in
the interest of efficient administration, these appeals should be consolidated for purposes of
briefing and argument, if allowed.

       We, therefore, ORDER Nos. 04-15-00723-CR and 04-15-00724-CR consolidated for
purposes of briefing and any argument on appeal. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, the record in each case will remain separate and, if supplementation of the record
becomes necessary, the supplemental material must be filed in the appeal to which it applies. The
cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a single appeal. The court will dispose of the
appeals with the same judgment, opinion, and mandate.

        On this same date, appellant filed a motion for extension of time to file the appellant’s
brief. This motion is granted.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court